Citation Nr: 9900058	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or due to being 
housebound.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to September 
1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veterans claim for special 
monthly pension.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his disabilities 
entitle him to receive special monthly pension based on the 
need for regular aid and attendance or due to being 
housebound.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for special monthly pension 
based on the need for aid and attendance of another person or 
due to being housebound.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

3.  The veteran is not a patient in a nursing home.

4.  The veteran's nonservice-connected disabilities do not 
render him unable to tend to the basic functions of self care 
without regular assistance from another person, and do not 
render him vulnerable to the hazards and dangers incident to 
his environment.

5.  The evidence does not show that the veteran has a single 
disability that warrants a schedular 100 percent rating.


CONCLUSION OF LAW

The criteria for special monthly death pension, based on the 
need for aid and attendance or due to being housebound, have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

The veteran is rated 50 percent disabled for pension purposes 
for dysthymia, and 10 percent disabled for each of the 
following:  anxiety disorder, chronic obstructive pulmonary 
disease, hypertension, and low back pain.  His combined 
nonservice-connected disability rating is 70 percent.  

The veterans medical records, in particular recent medical 
reports, have been carefully reviewed.  The United States 
Court of Veterans Appeals (Court) has held that although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 

The veteran was granted nonservice-connected pension benefits 
in July 1994.  

Treatment records from Dr. M.L. show that the veteran was 
clinically stable in September 1994.  In November 1994, he 
complained of chest pain when taking deep breaths; however, 
an electrocardiogram study (EKG) was normal.  

The veteran was afforded VA examinations for housebound 
status or permanent need for regular aid and attendance in 
December 1994.  On general medical examination, he was 
assessed as well developed and well nourished.  Carriage, 
posture, and gait were normal.  Findings as to the veterans 
skin, lymphatic and hemic systems, head, face, neck, nose, 
sinuses, mouth, throat, and ears were normal.  His eyes were 
unremarkable except for bilateral arcus senilis.  It was 
noted that he wore reading glasses.  When the veteran was 
examined for a cardiovascular condition, hypertension, he 
reported having shortness of breath after walking 100 yards 
and on occasion nocturnal dyspnea; however, he denied having 
chest pains, palpitations, dizziness, leg edema or 
intermittent claudication of the lower extremities.  Clinical 
evaluation of the cardiovascular system revealed no pertinent 
findings.  Blood pressure was 146/80.  Examination of the 
respiratory system was normal except for the breath sounds 
being distant on both lower lung fields.  The abdomen was 
soft, flat and tender.  It was normal by palpation and 
percussion.  Bilateral herniorrhaphy scars were well healed.  
Genitourinary and endocrine systems were normal.  Pulmonary 
function tests were reported to show obstructive airway 
disease.  Chest X-rays revealed several calcified pleural 
plaques in both lungs which were noted to raise the question 
of previous asbestos exposure.  The diagnoses were 
hypertension by history controlled with medication, pulmonary 
asbestosis with chronic obstructive airway, mild to moderate 
anemia, and hearing loss and periodic tinnitus by history.  

On orthopedic examination, the veteran complained of having 
difficulty raising his right arm to the overhead position and 
of cervical and lower lumbar discomfort.  He denied wearing 
any orthopedic devices and indicated that he had no symptoms 
of any specific lower or upper extremity radiculopathy.  
Examination of the cervical spine showed that he could flex 
his head forward to 60 degrees and extend it backward to 30 
degrees.  He rotated his head 60 degrees in both directions.  
He had 1+ and equal reflexes to the wrist dorsiflexors and 
elbow extensors.  He had satisfactory and equal strength of 
the elbow extensors, elbow flexors, wrist dorsiflexors and 
wrist palmar flexors.  Examination of the right shoulder 
showed slight right deltoid atrophy.  Range of motion of the 
shoulder was external rotation to 70 degrees, internal 
rotation to 80 degrees, flexion to 150 degrees and abduction 
to 145 degrees.  He had fair strength abducting from 90 to 
145 degrees and had minimal discomfort with this maneuver.  
Examination of the lumbar spine showed normal lumbosacral 
curvature without spine tenderness.  He tilted the upper 
torso 40 degrees to the left and right.  He rotated the upper 
torso 50 degrees in each direction.  He could flex the upper 
torso to bring it to 70 degrees with the vertical.  He had 
satisfactory heel and toe standing.  Reflexes to the knees 
and ankles were intact and equal at 1+.  No sensory 
impairment was noted to the lower extremities.  X-rays of the 
cervical spine, lumbar spine and right shoulder were 
essentially normal.  The diagnoses were history of cervical 
discomfort, probably secondary to osteoarthritic change 
without any objective findings of upper extremity 
radiculopathy; history of lumbosacral discomfort without any 
objective findings of any lower extremity radiculopathy; and 
history of discomfort of the right shoulder with diminished 
abduction as noted.  

During the VA psychiatric examination, the veteran complained 
of feeling anxious all the time, sad and fatigued.  He also 
had poor concentration, loss of appetite and decreased 
interest in pleasurable activities.  The examiner found the 
veteran to be polite and cooperative.  His speech was 
spontaneous and his eye contact was slightly decreased.  His 
mood was slightly depressed with a constricted affect.  He 
was alert and oriented to person, place and time although he 
showed some impairment of short term memory.  His thought 
processes were coherent, logical and goal directed without 
looseness of associations or flight of ideas.  There were no 
auditory or visual hallucinations or suicidal or homicidal 
ideation.  His judgment and insight were good.  The diagnoses 
were alcohol dependence, generalized anxiety disorder, and 
dysthymia.  The examiner indicated that the veteran was 
capable of managing his benefit payments in his own interest.  

The VA neurological examination noted complaints of right 
shoulder and arm pain.  Objective findings showed that the 
cranial nerves were grossly intact.  Motor strength was 5/5 
in the upper extremities, including at the right shoulder and 
biceps and triceps, with the exception that he did have 
slightly limited ability to fully elevate the right arm.  
There was no scapular winging on extension forward.  On 
encouragement, he did have fairly good range of motion but 
this did require significant encouragement.  The one 
exception to his motor examination was that he had mild 
intrinsic hand weakness in about the 4+ to 5-/5 range 
although there was poor effort.  This was bilateral and was 
not different from one side to the other.  Strength in the 
lower extremities was 5-/5.  Tone was normal throughout.  
Reflexes were bilaterally symmetric and 1 at the biceps and 
ankles, trace at the triceps and brachioradialis, 2 at the 
knees with downgoing toes.  Cerebellar examination showed 
good finger-to-nose but the veteran did require some 
encouragement on the right side as he initially stated that 
he could not do this although he was able to reach over his 
head in order to touch the examiners finger.  He did have a 
mild bilateral tremor on intention.  He had fair fine finger 
movements bilaterally although slow.  He had a slow kyphotic 
gait that was stable.  He had a fair tandem walk with 
practice.  He did have considerable movement about while on 
one foot, without misstepping.  Romberg was negative with no 
fix or drift.  

Analysis

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who 
served for ninety days or more during a period of war and who 
is permanently and totally disabled due to nonservice-
connected disabilities not the result of his own willful 
misconduct.  The law further provides for an increased rate 
of pension when an otherwise eligible veteran is in need of 
regular aid and attendance.  38 U.S.C.A. § 1521(d).

The veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502; 38 
C.F.R. § 3.351(b).  The criteria for establishing the need 
for aid and attendance include consideration of whether the 
veteran is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity; or if the veteran establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(c)(1), (2), (3).  In 
determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: 
the inability of the veteran to dress or undress himself, or 
to keep himself ordinarily clean and presentable; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity that requires assistance on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

Additionally, in order to qualify for special monthly pension 
benefits on account of being housebound, a veteran must meet 
the threshold requirement requiring a single permanent 
disability rated as 100 percent disabling under VA's Schedule 
for Rating Disabilities (Rating Schedule) (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17).  
38 C.F.R. § 3.351(d).

In Turco v. Brown, 9 Vet.App. 222 (1996), the Court explained 
that because the VA regulation governing claims of 
entitlement to special monthly pension based on need for 
regular aid and attendance provides that certain enumerated 
factors will be accorded consideration in determining whether 
the claimant is entitled to an award of special monthly 
pension benefits, it is mandatory for VA to consider the 
enumerated factors.  The Court further held eligibility for 
special monthly pension benefits requires that at least one 
of the enumerated factors be present.  Turco, at 224.  
Accordingly, the Board's review of the veteran's request for 
special monthly pension benefits based on the need for 
regular aid and attendance of another person must include 
consideration of the factors outlined in 38 C.F.R. § 3.351(c) 
and 38 C.F.R. § 3.352(a).

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of the regular aid and attendance of another person.  
The veteran has neither contended, nor does medical evidence 
show, that he is legally blind.  Further, it is clear that 
the veteran is not confined to a nursing home because of 
mental or physical incapacity.  Thus, the first two criteria 
of 38 C.F.R. § 3.351(c) are not applicable in this case, and 
may not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  In this regard, 
the Board notes that while the comprehensive VA examinations 
conducted in 1994 showed that the veteran suffered from 
multiple disabilities, including dysthymia, anxiety disorder, 
and decreased range of motion of the right shoulder, there 
was no functional restriction regarding strength and 
coordination which would affect his ability to feed, cloth 
and bathe himself or otherwise attend to the wants of nature.  
There was also no evidence that the veteran required care or 
assistance on a regular basis to protect himself from the 
hazards or dangers incident to his daily environment.  In 
short, the preponderance of the evidence in this case does 
not provide a basis for a finding that, due to his various 
nonservice-connected disabilities, the veteran is precluded 
from taking care of his daily living activities.  And insofar 
as there is no indication that any of the criteria listed in 
38 C.F.R. § 3.352(a) are present, the veteran's claim for 
special monthly pension based on a need for regular aid and 
attendance must be denied.  Turco, at 225. 

The appellant is also seeking special monthly pension 
benefits based on being housebound.  Entitlement to these 
benefits is predicated on the evidence of record showing that 
the appellant has one single disability ratable 100 percent 
disabling and has additional disabilities independently 
ratable 60 percent or more disabling: or, in addition to the 
100 percent disability evaluation, is demonstrably housebound 
due to disability.  In this case none of these criteria have 
been met.  Additionally, the clinical data do not demonstrate 
that the appellant is confined to his dwelling or the 
immediate premises due to disability.  Thus, there is no 
legal basis upon which entitlement to housebound status may 
be established.

As the Board concludes that the preponderance of the evidence 
is against the veterans claim for entitlement to special 
monthly pension based on the need for regular aid and 
attendance of another person or due to being housebound, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to special monthly pension based on the need for 
aid and attendance of another person or due to being 
housebound is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
